Title: To James Madison from Edmund Pendleton, 19 November 1786
From: Pendleton, Edmund
To: Madison, James


19 November 1786. The calendar of Pendleton’s letters (DLC: Madison Miscellany) apparently prepared by a clerk for Peter Force around 1850 cites this letter. The annotations indicate the one-page letter included comments on the attempted reform of the county court system and “Congratulations on reappointment to Congress.” Enclosed was a draft of a bill for amending the county court act. Mentioned in JM’s letter of 30 November 1786 to Pendleton.
